Motion for a stay of the order of commitment granted, but otherwise without restriction on plaintiff’s right to enforce such order, and upon condition that defendant submit to examination by plaintiff on three days’ notice of her assets and disposition of her assets, and upon the further condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before April 19, 1962, with notice of argument for May 1, 1962, said appeal to be argued or submitted when reached. Concur — Breitel, J. P., Rabin, Valente, McNally and Eager, JJ.